Citation Nr: 0728629	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-37 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2005, a statement of the case 
was issued in September 2005, and a substantive appeal was 
received in November 2005.  The veteran testified at a 
hearing before the Board in April 2007. 


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied entitlement 
to service connection for residuals of a left knee injury; 
the veteran did not file a notice of disagreement.

2. In October 2004, the veteran filed a request to reopen her 
claim of service connection for a left knee disability. 

3.  New evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection. 

4.  A left knee disability was not manifested during active 
service or for many years thereafter, nor is current left 
knee disability otherwise related to such service.






CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection 
for residuals of a left knee injury is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 1994 denial, and the claim of entitlement to service 
connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A left knee disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in December 
2004.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate her claim 
of service connection for left knee disability, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The December 
2004 letter has clearly advised the veteran of the evidence 
necessary to substantiate her claim of service connection for 
left knee disability. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service treatment 
records.  There is otherwise no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in more detail below, the Board has determined 
that an examination or opinion is not necessary with regard 
to the claim of service connection for a left knee 
disability.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for a left knee 
disability.


New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen her claim of service 
connection for left knee disability was received in October 
2004, and the regulation applicable to her appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of service connection for left knee 
disability was denied in a July 1994 rating decision, and was 
issued to the veteran in August 1994.  The veteran did not 
file a notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

In October 2004, the veteran filed a claim to reopen 
entitlement to service connection for left knee disability.  
The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in August 1994.  

Evidence received since the July 1994 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran has submitted medical records 
showing a current disability, a lay statement from her 
husband, and has testified as to the claimed left knee 
injury.  The new evidence bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection.  The 
claim, therefore, is reopened.  38 U.S.C.A. § 5108.  The 
merits of the veteran's claim will be discussed below.


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


Background

Service medical records do not reflect any complaints or 
treatment related to the left knee.  Service medical records 
reflect that in January 1977, the veteran complained of an 
ankle injury to the left leg; however, she did not voice any 
complaints related to the left knee.  Subsequently in January 
1977, service medical records reflect complaints of pain in 
the right knee area due to bumping it on a jeep three days 
prior.  The right knee was swollen and had contusions.  The 
examiner's assessment was no physical training for 3 days, 
and the knee was wrapped with an ace bandage.  

A Report of Medical Examination conducted in May 1977 
reflects that the 'lower extremities' were clinically 
evaluated as normal.  A July 1978 Report of Medical History 
reflects that the veteran checked the 'No' box with regard to 
'trick or locked knee.'  A March 1981 Report of Medical 
History also reflects that the veteran checked the 'No' box 
with regard to 'trick of locked knee.'  A March 1981 
examination performed for separation purposes reflects that 
her 'lower extremities' were clinically evaluated as normal.

Post-service medical records reflect an initial diagnosis of 
retropatellar pain syndrome in March 1994, a diagnosis of 
questionable medial meniscal region on left, and a diagnosis 
of left knee chondromalacia in October 1995.  A February 1998 
medical record reflects the veteran's complaints of bilateral 
knee pain, left greater than right.  She reported that the 
right had previously been more symptomatic but over the last 
year the left had been the problem.  The assessment was 
bilateral knee osteoarthritis with the left more symptomatic 
than the right.  An April 2004 private medical record 
reflects the veteran's complaints of a 10 year history of 
progressive left knee pain.  The assessment was degenerative 
joint disease left knee progressive despite conservative 
treatment.  She underwent a left knee replacement in April 
2004.

The veteran testified in April 2007 that she incurred an in-
service left knee injury in January 1977.  She testified that 
she went to sick call, her knee was swollen, and was treated 
with an ace bandage.  Upon separation from service, she 
testified that she had some knee problems but did not feel 
the need to seek treatment.  She contends that her knee 
problems progressed over the years. 


Analysis

Despite the veteran's contentions otherwise, there is no 
evidence to support that her current left knee disability is 
etiologically related to service or any incident therein.  As 
detailed, service medical records reflect that she bumped her 
right knee on a jeep and was treated with an ace bandage; 
however, she voiced no complaints related to the left knee.  
As noted, service medical records are completely devoid of 
any complaints or treatment related to the left knee.  
Although the veteran contends that she was experiencing left 
knee symptoms upon separation from service she did not voice 
any such complaints on a report of medical history, and a 
March 1981 separation examination was normal and did not 
reflect any left knee disability.  

Moreover, a post-service diagnosis of a left knee disability 
was not rendered until 1994.  Also relevant is the fact that 
an April 2004 post-service medical record reflect the 
veteran's report of only a 10 year history of left knee pain.  
Thus, complaints of symptomatology and a diagnosis related to 
the left knee was not rendered until over 17 years after the 
claimed in-service injury, and over 12 years after separation 
from service.  Although the record presents valid findings of 
a current left knee disability, the span of time between the 
claimed injury and the medical documentation of a left knee 
disability is a significant factor that weighs against a 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  In other words, this type of 
evidence is too remote to be causally linked.  Furthermore, 
none of the aforementioned medical evidence links the 
veteran's left knee disability to his military service, to 
include the reported injury therein.  As such, there is no 
evidence of record to support a finding that her current left 
knee disability is etiologically related to her service or 
any incident therein.

While acknowledging the veteran's testimony, and lay 
statement from her husband that the veteran incurred a left 
knee injury in a vehicle accident prior to 1979, the lack of 
any in-service documentation, and negative clinical and 
documentary evidence post-service for over 17 years after the 
claimed in-service injury is more probative.  In any event, 
the veteran and her husband are not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The lack of continuity of 
treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to her left knee, so it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a left knee injury in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until more 
than 17 years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (2006) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of a left knee disability, such post-
service findings fail to establish any relationship between 
the current disability and service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a left knee 
disability.  Consequently, the benefit-of-the-doubt-rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a left knee 
disability.  

Entitlement to service connection for a left knee disability 
is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


